UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

THE INITIATIVE AND REFERENDUM
INSTITUTE, §§ al.,

Plaintiffs,

UNITED STATES POSTAL SERVICE,

)
}
)
}
l
v. } Civil No. 00-1246 (BJR/AK)
)
J
J
}
Defendant. }

)

 

ORDER

 

Upon consideration of the Report and Recommendation dated
August 25, 2016, the defendant’s responding objection in part, and
of the entire record, and it appearing to the Court that the objection
in part is well taken, it is by the Court this ‘Sjk day of

hisvowhlf , 2016,

ORDERED that the Court adopts the Report and Recommendation's
finding that defendant was not substantially justified in
promulgating 39 C.F.R. § 232.l(h)(l) as applied to sidewalks located
on the outer perimeter of postal property, which resemble the

sidewalks at issue in United States v. Grace, 461 U.S. l7l (1983),

 

or defending the regulation as applied to such sidewalks. The Court
does not adopt the Report and Recommendation's suggestion that this

Court grant Plaintiffs’ Motion for an Award of Attorney's Fees. The

`.`\l_

reasonableness of the fees sought by plaintiffs remains in need of
briefing by the parties. The Court orders the parties to file a

proposed briefing schedule within ten d s of this Order.

  
 
    

DISTRICT JUDGE